REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 8,982,073, which included original patent claims 1–15.  Applicant requested amendment of the claims on 2/2/2021.  Claims 1, 3, 13 and 15–31 are pending.

Declaration and Reason for Reissue
This reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The Patentee errored in claiming less than he had the right to claim in the patent. Amended independent claims 1 and 13 claim embodiments that were disclosed but not covered in the patent. For instance, amended Independent claim 1 is directed to a method comprising determining an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user, and amended independent claim 13 is directed to a terminal comprising a processor configured to determine an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user. Accordingly, amended independent claims 1 and 13 are directed to embodiments disclosed but not covered in the patent.” (2/8/2021 declaration p. 2).

35 USC § 251 Rejections
Claims 1, 3, 13 and 15–31 are rejected under 35 U.S.C. 251 as being based upon a written description rejection. The written description issue is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Specification
The amendment to the specification filed 2/2/2021 has been approved for entry.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 13 and 15–31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession 
Claims 1 and 13 include “determining” of an “attribute of a user” and a correspondence between the determined user attribute, the pressure parameter and the operative instruction.  The disclosure (i.e. at 7:34–37) mentions only fingerprint recognition, facial recognition and voice recognition as techniques to “determine” user attributes such as (presumably) their fingerprint, face or voice.  The claimed correspondence between the “determined” attribute, pressure parameter and operative instruction goes beyond the details of the disclosure; the disclosure lacks this particular correspondence.  The disclosure instead describes a correspondence between an age category, pressure parameter and operative instruction, e.g. at TABLE 2.  The disclosure lacks any determination of age or technique for determining age.  The disclosure likewise lacks any determination of gender or technique for determining gender.
Claims 3 and 16 specify that the determined attribute that is part of the correspondence is a gender attribute.  While the disclosure briefly mentions gender, it does not describe determination of gender or a correspondence of gender with pressure parameters and operative instructions.
Claims 18–21 specify the attribute to be an age attribute.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1, 3, 13, 15, 16, 18–23 and 26–31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0248948 (Griffin).
Applicant enjoys foreign priority to 4/30/2010 (for CN 201010169417) and to 1/6/2010 (for CN 201010042617).  These priority benefits however are dependent on support for the claimed subject matter.  The pending reissue claims are seemingly supported in part or in whole by figure 2, page 5 of CN 201010169417, filed 4/30/2010.  Such a figure is not present in CN 201010042617, filed 1/6/2010, indicating that the reissue claims lack support in this disclosure.  Therefore, applicant’s reissue claims include foreign priority benefit no earlier than 4/30/2010.  Because the Griffin reference was filed 4/8/2010, it qualifies as prior art under 35 USC 102(e).
1. A method comprising:
“FIG. 6 is a front view of a portable electronic device having a touch-sensitive display” (Griffin ¶ 0010).

determining an attribute of a user operating a terminal; 
“A smaller contact area may result in the touch threshold being decreased, for example, because a user may have smaller fingers and/or a lighter touch. A larger contact area may result in the touch threshold being increased, for example, because a user may have larger fingers and/or a heavier touch” (Griffin ¶ 0046).
“The portable electronic device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118 . . . to establish at least one baseline for one or more touch thresholds” (Griffin ¶ 0033).
“User parameters reflect the user's touch profile/preferences” (Griffin ¶ 0040).
	Any of the size of the user’s finger, the training inputs or the user’s touch profile/preferences represent determining an attribute of a user (by detecting biologic characteristic information of the user).
obtaining a pressure parameter applied by the user on a screen of the terminal, wherein the pressure parameter comprises a pressure value and a duration of the pressure value;
“One or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118. The processor 102 may determine attributes of the touch” (Griffin ¶ 0023).
“When a touch is detected at 702, values of one or more various parameters are identified . . . Touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth” (Griffin ¶ 0040).
determining an operative instruction according to a correspondence between the pressure parameter, the operative instruction, and the attribute of the user; and performing the operative instruction.
“A touch threshold may be a single unit-less value that is a combination of two or 
	Griffin teaches that the touch thresholds may be created and modified specific to each user.  Therefore, when determining what operative instruction to execute based upon the detected threshold, such determination also takes into account the particular user’s attributes present in her touch profile:
“Touch thresholds are modifiable . . . Baseline thresholds may be established . . . device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118, for example, entering characters via virtual keys 604, typing quickly, drawing shapes, and other touch actions that provide training information. The device 100 collects data from the touches to establish at least one baseline for one or more touch thresholds. A touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet.” (Griffin ¶ 0033).
“When a touch is detected at 702, values of one or more various parameters are identified at 704. Optionally, the parameters relevant to a touch threshold and/or relevant to modifying a touch threshold may be identified, for example, when one or more touch thresholds may be based on multiple different parameters. The parameters may include, for example, touch parameters, function parameters, ambient parameters, and user parameters . . . User parameters reflect the user's touch profile/preferences, typing habits and tendencies, historical data related to the user, and so forth” (Griffin ¶ 0040).
“Touch thresholds may be modified based on user parameters such as user history, user profile, and manual threshold settings. The user history may contain information such as a user's tendencies or habits when touching selection options . . . and other parameters related to the history of one or more users of the portable 

3. The method of claim 1, wherein determining the attribute of the user operating the terminal comprises determining a gender of the user operating the terminal.
	Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents a gender attribute where these attributes would be more prevalent in one gender than in another.
 
13. A terminal comprising: a display screen; a processor coupled to the display screen; and a non-transitory computer readable storage medium coupled to the processor, wherein the non-transitory computer readable storage medium stores a program, and when the program is executed by the processor, the processor is configured to:
“The portable electronic device 100 includes an operating system 146 and software programs or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory 110” (Griffin ¶ 0020).
“FIG. 6 is a front view of a portable electronic device having a touch-sensitive display” (Griffin ¶ 0010).
“TOUCH-SENSITIVE DEVICE AND METHOD OF CONTROL” (Griffin at TITLE).
determine an attribute of a user operating the terminal;

“The portable electronic device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118 . . . to establish at least one baseline for one or more touch thresholds” (Griffin ¶ 0033).
“User parameters reflect the user's touch profile/preferences” (Griffin ¶ 0040).
	Any of the size of the user’s finger, the training inputs or the user’s touch profile/preferences represent determining an attribute of a user by detecting biologic characteristic information of the user.
obtain a pressure parameter applied by the user on the display screen of the terminal, wherein the pressure parameter comprises a pressure value and duration of the pressure value;
“One or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118. The processor 102 may determine attributes of the touch” (Griffin ¶ 0023).
“When a touch is detected at 702, values of one or more various parameters are identified . . . Touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth” (Griffin ¶ 0040).
determine an operative instruction according to a correspondence between the pressure parameter, the operative instruction and the attribute of the user; and perform the operative instruction.
“A touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force. Multiple touch thresholds may be applicable for a touch, and different values of touch thresholds may be associated with different functions or input. For example, a force below a first force threshold may result in panning an image, a force above the first force threshold and below a second force threshold may result in zooming on the image, 
	Griffin teaches that the touch thresholds may be created and modified specific to each user.  Therefore, when determining what operative instruction to execute based upon the detected threshold, such determination also takes into account the particular user’s attributes present in her touch profile:
“Touch thresholds are modifiable . . . Baseline thresholds may be established . . . device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118, for example, entering characters via virtual keys 604, typing quickly, drawing shapes, and other touch actions that provide training information. The device 100 collects data from the touches to establish at least one baseline for one or more touch thresholds. A touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet.” (Griffin ¶ 0033).
“When a touch is detected at 702, values of one or more various parameters are identified at 704. Optionally, the parameters relevant to a touch threshold and/or relevant to modifying a touch threshold may be identified, for example, when one or more touch thresholds may be based on multiple different parameters. The parameters may include, for example, touch parameters, function parameters, ambient parameters, and user parameters . . . User parameters reflect the user's touch profile/preferences, typing habits and tendencies, historical data related to the user, and so forth” (Griffin ¶ 0040).
“Touch thresholds may be modified based on user parameters such as user history, user profile, and manual threshold settings. The user history may contain information such as a user's tendencies or habits when touching selection options . . . and other parameters related to the history of one or more users of the portable electronic device 100 . . . A user profile may include parameter preferences entered into the portable electronic device 100 by the user, such as touch duration, touch/key rate, tap interval, hover period, swipe sensitivity, tactile feedback intensity, and so forth . . . The device may also provide a user with a manual setting or adjustment for one or more touch thresholds” (Griffin ¶ 0050).

15. The terminal of claim 13, wherein the terminal is a cell phone.
“Examples of portable electronic devices include mobile, or handheld, wireless communication devices such as . . . cellular phones” (Griffin ¶ 0016).

16. The mobile terminal of claim 13, wherein when the program is executed by the processor, the processor is further configured to determine the attribute of the user operating the terminal by determining a gender of the user operating the terminal.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents a gender attribute where these attributes would be more prevalent in one gender than in another.

18. The method of claim 17, wherein determining the attribute of the user operating the terminal comprises determining an age attribute of the user operating the terminal.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

19. The method of claim 18, wherein determining the age attribute of the user operating the terminal comprises determining that the user operating the terminal is an adult.


20. The method of claim 18, wherein determining the age attribute of the user operating the terminal comprises determining that the user operating the terminal is a senior.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

21. The method of claim 18, wherein determining the age attribute of the user operating the terminal comprises determining that the user operating the terminal is a kid.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

22. The method of claim 17, wherein performing the operative instruction comprises opening a program.


23. The method of claim 17, wherein performing the operative instruction comprises closing a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

26. The method of claim 17, wherein performing the operative instruction comprises zooming out a picture.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

27. The method of claim 17, wherein performing the operative instruction comprises zooming in a picture.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

28. The terminal of claim 13, further comprising a resistive strain-gauge pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).


29. The terminal of claim 13, further comprising a semiconductor strain-gauge pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

30. The terminal of claim 13, further comprising a piezoresistive pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).


31. The terminal of claim 13, further comprising an inductive pressure sensor, a capacitive pressure sensor, or a resonant pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not 

Claims 17, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin.
17. The method of claim 1, further comprising: storing a table comprising the correspondence between the pressure parameter, the operative instruction, and the attribute of the user; and determining the operative instruction according to the table.
“The portable electronic device 100 includes an operating system 146 and software programs or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory 110” (Griffin ¶ 0020).
“The touch threshold information may be stored in a table” (Griffin ¶ 0045).
“user identification information may be programmed into memory 110” (Griffin ¶ 0019).
“The processor 102 interacts with other components, such as Random Access Memory (RAM) 108, memory 110, a display 112 with a touch-sensitive overlay 114 operably connected to an electronic controller 116 that together comprise a touch-sensitive display 118, one or more actuators 120, one or more force sensors 122, an auxiliary input/output (I/O) subsystem 124 . . . User-interaction with a graphical user interface is performed through the touch-sensitive overlay 114” (Griffin ¶ 0018).
Griffin teaches that the touch threshold information is stored in a table and that the necessary correlations between detected thresholds, user touch profiles and functions to perform are retained/stored by the electronic device.  It would have obvious to one of ordinary skill at the time of the invention to have stored these necessary items and their correspondence in an known manner, including in a table format.  Doing so would provide a predictable way for the device to detect touch parameter(s), determine the particular user’s threshold(s) and perform the related function(s) when the threshold is met.

24. The method of claim 17, wherein performing the operative instruction comprises renaming a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
	Griffin teaches several different functions that can be performed according to the sensed touch parameters and the user’s touch profile.  Griffin does not however specifically list “renaming a program” as one of the functions.  Official Notice is taken however that renaming a program and/or computer resource is a typical function that is performed by a computer user.  Given that Griffin teaches the device to enable performance of “other functions . . . known in the art” and given that renaming a computer resource is known in the art, it would have been obvious to one of ordinary skill at the time of the invention to have enabled performance of known functions such as renaming a program.
 
25. The method of claim 17, wherein performing the operative instruction comprises deleting a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
	Griffin teaches several different functions that can be performed according to the sensed touch parameters and the user’s touch profile.  Griffin does not however specifically list “deleting a program” as one of the functions.  Official Notice is taken however that deleting a program and/or computer resource is a typical function that is performed by a computer user.  Given that Griffin teaches the device to enable performance of “other functions . . . known in the art” and given that deleting a computer resource is known in the art, it would have been obvious to one of ordinary skill at the time of the invention to have enabled performance of a wide variety of known functions such as deleting a program.

Response To Arguments
35 USC § 112 ¶ 1
Applicant argues:
“the Examiner asserts that the "biologic characteristic information" in claims 1 and 13 is not supported. Claims 1 and 13 have been amended to remove the "biologic characteristic information." Claims 2 and 14 have been cancelled” (2/2/2021 remarks, p. 9–10).

 
35 USC § 102
Applicant argues:
“While Griffin determines a function ( e.g., an operative instruction), Griffin determines the function according to a correspondence between a force ( e.g., a pressure parameter) and the function; Griffin does not determine the function according to a correspondence between the force, the function, and an attribute of a user” (2/2/2021 remarks, p. 11–12).
Examiner disagrees.  Griffin teaches that the touch thresholds may be created and modified specific to each user.  Therefore, when determining what operative instruction to execute based upon the detected threshold, such determination also takes into account the particular user’s attributes present in her touch profile.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992